Citation Nr: 0218055	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for missing teeth.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from January 1949 
to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

No probative evidence demonstrating the veteran sustained 
a loss of teeth due to the loss of substance of the body 
or the maxilla or of the mandible as a result of dental 
trauma during active service has been submitted.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
missing teeth have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The Board finds that the RO decisions and 
correspondence provided to the veteran in this case have 
notified the veteran of all regulations pertinent to the 
issue on appeal, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  

The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim.  While not all of the 
veteran's service dental records are of record, the Board 
notes that an August 1952 letter from the Office of the 
Dental Surgeon, Ft. McClellan, Alabama, indicated that any 
such records had been disposed of in accordance with 
directive in effect at that time.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

In this case, although the veteran has not been afforded a 
VA dental examination in connection with this claim, the 
Board finds that such a VA dental examination is not 
necessary.  In this regard, the Board notes that the 
veteran has not claimed that he lost his teeth due to 
service trauma (as defined by VA regulation).  As the 
veteran has claimed no dental trauma in service, and as 
the record does not reflect any such service trauma, a VA 
dental examination or opinion is not necessary to make a 
decision on the veteran's claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

VA regulations provide a compensable rating for loss of 
teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower 
anterior teeth missing, or with loss of all the upper and 
lower teeth on one side.  38 C.F.R. § 4.150, Diagnostic 
Code 9913.  It is noted that the rating only applies to 
bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis 
are not disabling conditions, and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. § 17.161.  38 
C.F.R. § 3.381.

VA's General Counsel has held that dental treatment of 
teeth, even extractions, during service did not constitute 
dental trauma.  VAOPGCPREC 5-97.

The veteran's separation examination reflects that the 
veteran had several missing teeth.  No dental disorder or 
disease was noted.

Based upon the evidence of record, the Board finds no 
probative evidence demonstrating the veteran sustained a 
loss of teeth due to the loss of substance of the body or 
the maxilla or of the mandible as a result of dental 
trauma during active service has been submitted.  The 
service medical records do not show that the veteran 
suffered any trauma or injury to this teeth or mouth.  
Most importantly, the veteran has not contended that he 
suffered any such trauma.  Instead, the veteran contends 
that the inability to brush his teeth (due to combat 
conditions) while stationed in Korea caused a dental 
condition that necessitated the extraction of his teeth.  
While the veteran's statements concerning his inability to 
brush his teeth due to combat are considered to be 
credible (38 U.S.C.A. § 1154), as there is no evidence (or 
contention) revealing that the veteran sustained a loss of 
teeth as a result of dental trauma during active service 
(or combat), the veteran's claim of service connection for 
missing teeth must be denied.

The Board notes that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
However, the Board notes that the veteran has already been 
granted service connection for VA outpatient dental 
treatment (as specifically noted in a February 1953 rating 
decision), and that issue is therefore not before the 
Board.

As the preponderance of the evidence is against the 
veteran's claim, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt 
in favor of the veteran.  Accordingly, the benefit-of-the-
doubt rule is not applicable, and the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for missing teeth is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

